UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6808


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HARLANDO OMAR CARR,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:96-cr-00020-H-1)


Submitted:   March 8, 2011                 Decided:   March 21, 2011


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harlando Omar Carr, Appellant Pro Se.  Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harlando Omar Carr appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).            We have reviewed the record and find no

reversible error.         Accordingly, we affirm the district court’s

order.     See United States v. Legree, 205 F.3d 724, 728-29 (4th

Cir.     2000);     United      States   v.    Carr,     No.   5:96-cr-00020-H-1

(E.D.N.C. Apr. 21, 2009).           We deny Carr’s motion for appointment

of counsel.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the     court   and    argument     would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                         2